 1   Matthew Singer
     Lee C. Baxter
 2
     SCHWABE WILLIAMSON & WYATT, P.C.
 3   420 L Street, Suite 400
     Anchorage, AK 99501
 4   Telephone: (907) 339-7125
 5   Facsimile: (503) 796-2900

 6           Attorneys for Plaintiffs
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ALASKA
 9

10   THE ALASKA LANDMINE LLC,                   )
     And JEFFREY LANDFIELD,                     )
11                                              )
                           Plaintiffs,          )
12
                                                ) Case No. 3:20-cv-00311-JMK
13   v.                                         )
                                                )
14   MICHAEL J. DUNLEAVY, in his,               )
15   official capacity as Governor of the State )
     of Alaska; BEN STEVENS, in his             )
16   official capacity as Chief of Staff to the )
     Governor of the State of Alaska; and       )
17
     JEFF TURNER, in his official capacity )
18   as Deputy Communications Director          )
     for the Office of the Governor of the      )
19   State of Alaska,                           )
20                                              )
                           Defendants.          )
21                                              )
22
                                   AMENDED COMPLAINT
23
             Plaintiffs The Alaska Landmine LLC (“The Alaska Landmine”) and Jeffrey
24

25   Landfield (“Landfield”) (collectively “Plaintiffs”), by and through their counsel of

26   record Schwabe, Williamson & Wyatt, P.C., hereby file their Complaint against


                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                    420 L Street, Suite 400
     PDX\LCB\29821973.1                                             Anchorage, AK 99501
                                                                  Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 20 Filed 01/04/21 Page 1 of 13
 1   Defendants Michael J. Dunleavy, Ben Stevens, and Jeff Turner (collectively
 2
     “Defendants”), in their official capacities as officials of the State of Alaska, as follows:
 3
                                             INTRODUCTION
 4

 5           1.      Plaintiff Jeffrey Landfield has been a journalist in Alaska since October

 6   2017, when he founded The Alaska Landmine. The Alaska Landmine covers politics
 7
     (national, state, and local), culture, and history. Over its more than three-year history,
 8
     The Alaska Landmine has broken numerous stories regarding state officials’ abuse of
 9

10   power, sole-source contracting, and sexual harassment. The Alaska Landmine has

11   quickly become one of the most visited news sites in Alaska.
12
             2.      Landfield has traveled and resided in Juneau for the past two sessions of
13
     the Alaska Legislature, and has been credentialed as a member of the media and
14

15   provided a press pass. During 2019, the Governor’s staff occasionally invited Landfield

16   to press briefings by the Alaska governor. At those briefings, Landfield took pictures
17
     and video to add visual components to his reporting, and asked the governor and others
18
     questions on the subject matter of the briefing.
19

20           3.      In 2020, the Alaska State Legislature issued Landfield a press pass to

21   cover the 31st Legislature, which does not end until January 18, 2021. This press pass
22
     gives Landfield access to the State Capital Building during non-public hours, journalist-
23
     only areas within that building, a press desk, and ability to sit on the floor during floor
24

25   sessions.

26

     AMENDED COMPLAINT                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 2 OF 13                              Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 20 Filed 01/04/21 Page 2 of 13
 1           4.      Not surprisingly, individuals who dislike The Alaska Landmine’s
 2
     coverage and readership seek to hamper or prevent it from covering stories and events.
 3
     Over the past year, the Office of the Governor of Alaska has refused to invite Landfield
 4

 5   and The Alaska Landmine to gubernatorial press briefings.

 6           5.      In February or March 2020, Landfield met with the governor’s chief of
 7
     staff Ben Stevens seeking resolution of this issue.               Landfield told Stevens that
 8
     Defendant Turner would not invite Landfield to gubernatorial press briefings, and
 9

10   would not give Landfield a reason for not inviting him. Stevens would not help.

11           6.      Defendant Turner has invited other journalists from The Alaska
12
     Landmine to attend gubernatorial press briefings. On one occasion, Turner contacted
13
     a reporter from The Alaska Landmine who had previously worked for the Juneau
14

15   Empire, and advised that she was invited because she was a “real” journalist or reporter.

16           7.      Defendants’ refusal to invite Landfield and The Alaska Landmine to the
17
     governor’s press briefings violates the First Amendment to the United States
18
     Constitution and Article I, Section 5 of the Alaska Constitution.
19

20           8.      Plaintiffs bring this action to enforce these constitutional commitments,

21   restore Landfield’s and The Alaska Landmine’s credentials to attend gubernatorial
22
     press briefings, and ensure that the press remains free to question the government and
23
     to report the business of the State to the Alaskan people.
24

25

26

     AMENDED COMPLAINT                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 3 OF 13                              Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 20 Filed 01/04/21 Page 3 of 13
 1                                                PARTIES
 2
             9.      Plaintiff Jeffrey Landfield is a journalist and reporter who founded The
 3
     Alaska Landmine. Since 2017, Landfield through The Alaska Landmine publication
 4

 5   and other means has diligently covered Alaska politics and national, state, and local

 6   government. Landfield’s journalistic work has included Landfield attending press
 7
     briefings by governors of the State of Alaska. Landfield resides in Anchorage, Alaska.
 8
             10.     Plaintiff The Alaska Landmine LLC is an Alaska limited liability
 9

10   company. It does business as The Alaska Landmine. The Alaska Landmine is a trusted

11   source of news and information for Alaska on the web and on social media platforms
12
     Facebook and Twitter.
13
             11.      Defendant Michael J. Dunleavy is the Governor of the State of Alaska.
14

15   He is sued in his official capacity.

16           12.        Defendant Ben Stevens is the Chief of Staff at the Office of Alaska
17
     Governor Michael J. Dunleavy. He is sued in his official capacity.
18
             13.     Defendant Jeff Turner is the Deputy Communications Director at the
19

20   Office of Alaska Governor Michael J. Dunleavy. He is sued in his official capacity.

21                                  JURISDICTION AND VENUE
22
             14.     This case raises claims under the First and Fourteenth Amendments of
23
     the United States Constitution and 42 U.S.C. § 1983. The Court has subject-matter
24

25   jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343.

26

     AMENDED COMPLAINT                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 4 OF 13                              Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 20 Filed 01/04/21 Page 4 of 13
 1           15.     This case also raises claims under Article I, §§ 1, 5 and 7 of the Alaska
 2
     Constitution.
 3
             16.     Venue is appropriate under 28 U.S.C. § 1391(b)(1) and (2) because
 4

 5   Defendants are headquartered in and the events giving rise to the claims occurred in the

 6   District of Alaska.
 7
                                                    FACTS
 8
             17.     Plaintiff Landfield is an Alaskan journalist who founded The Alaska
 9

10   Landmine. The Alaska Landmine covers, among other things, Alaskan politics, culture,

11   and history.
12
             18.     Landfield and The Alaska Landmine are invited to many press events for
13
     politicians and local governments. Landfield is regularly invited by the Alaska House
14

15   Majority and Minority caucuses, the Alaska Senate Majority and Minority caucuses,

16   U.S. Senators Lisa Murkowski and Dan Sullivan, and U.S. Representative Don Young,
17
     and the Mayor of the Municipality of Anchorage, to participate in press briefing events.
18
             19.     As part of his reporting for The Alaska Landmine, Landfield has recorded
19

20   podcasts with Defendant Dunleavy, U.S. Senators Murkowski and Sullivan, U.S.

21   Representative Don Young, and many others.
22
             20.     Landfield and The Alaska Landmine are bona fide members of the media.
23
             21.     The 31st Alaska Legislature has credentialed Landfield as a member of
24

25   the Alaska media. Landfield remains credentialed by the 31st Alaska Legislature as a

26

     AMENDED COMPLAINT                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 5 OF 13                              Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 20 Filed 01/04/21 Page 5 of 13
 1   member of the Alaska media. Below is a true and accurate depiction of the press pass
 2
     the 31st Alaska Legislature issued to Landfield and The Alaska Landmine:
 3

 4

 5

 6

 7

 8

 9

10

11

12           22.     Prior to 2020, Governor Dunleavy’s office invited Plaintiff Landfield and

13   The Alaska Landmine to attend press briefings by the Office of the Governor of Alaska.
14   In 2020, that changed.
15
             23.     In 2020, Governor Dunleavy’s office held all gubernatorial press
16

17
     briefings without inviting Landfield.

18           24.     Landfield contacted Defendants Jeff Turner and Ben Stevens regarding
19   the governor’s refusal to notify Landfield of press briefings and invite him to those
20
     press briefings. Turner and Stevens did not tell Landfield why he was not being invited
21
     to or allowed to attend gubernatorial press briefings. However, Turner has implied to
22

23   others that Landfield is not a “real” journalist.
24

25

26

     AMENDED COMPLAINT                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 6 OF 13                              Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 20 Filed 01/04/21 Page 6 of 13
 1           25.     On information and belief, Defendants Dunleavy, Stevens and Turner
 2
     have sought to exclude Landfield from gubernatorial press briefings because the
 3
     governor’s office disfavors Landfield’s reporting and viewpoint.
 4

 5           26.     The Alaska Landmine is circulated to thousands of readers in Alaska and

 6   has amassed thousands of followers on the social media platforms Facebook and
 7
     Twitter.
 8
             27.     Landfield has, through The Alaska Landmine, broken news that has
 9

10   shaped national, state and local government. On September 20, 2019, The Alaska

11   Landmine published The Bizarre Story of Campbell Lake, The Private Lake That Isn’t,
12
     which pointed out that contrary to the private landowners that own lots around
13
     Campbell Lake in Anchorage, the lake constitutes public lands open for public use and
14

15   accessible via two section-line easements across private property. 1                The Alaska

16   Landmine’s reporting led the Municipality of Anchorage and State of Alaska to issue a
17
     joint statement confirming that the waters of Campbell Lake were held by the State of
18
     Alaska for the benefit of the public, not just the private landowners surrounding the
19

20   lake, and that the public could lawfully access the lake via the two section-line

21   easements identified by The Alaska Landmine. 2
22

23
             1
                     Jeff Landfield and Paxson Woelber, The Bizarre Story of Campbell Lake, The
24   Private Lake That Isn’t, THE ALASKA LANDMINE (Sept. 20, 2019) (available at:
     https://alaskalandmine.com/landmines/the-bizarre-story-of-campbell-lake-the-private-lake-
25   that-isnt/).
             2
26                   See Alaska Department of Natural Resources and Municipality of Anchorage,
     Joint Statement Campbell Lake Within the Municipality of Anchorage Ownership, Use and

     AMENDED COMPLAINT                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 7 OF 13                              Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 20 Filed 01/04/21 Page 7 of 13
 1           28.     On March 3, 2020, Landfield, through The Alaska Landmine, published
 2
     a story that Bethel resident Rebecca Trimble had received notice from the U.S. Citizen
 3
     and Immigration Services agency that she had 33 days to leave the country. 3
 4

 5   Unbeknownst to Trimble, she was not a U.S. Citizen and had been brought to the United

 6   States illegally when she was only days old. 4 She learned of her illegal status after she
 7
     applied for a REAL ID in the state of Washington. 5 The New York Times picked up the
 8
     story after The Alaska Landmine published its piece. 6 U.S. Senators Murkowski and
 9

10   Sullivan thereafter introduced a rare private bill for Trimble to make her an alien

11   lawfully admitted for permanent residence in the United States. 7
12
             29.     Landfield has also published pieces unfavorable to Governor Dunleavy. 8
13

14

15   Access (Dec. 6, 2019) (available at: https://alaskalandmine.com/wp-
     content/uploads/2019/12/joint-alaska-anchorage-statement-campbell-lake-public-access.pdf).
16
             3
                     See Jeff Landfield, Government Orders Deportation of Bethel Military Wife
17   and Mother, THE ALASKA LANDMINE (Mar. 3, 2020) (available at:
     https://alaskalandmine.com/landmines/government-orders-deportation-of-bethel-military-
18   wife-and-mother/).
             4
                     Id.
19
             5
                     Id.
20           6
                     Miriam Jordan, A Woman Without a Country: Adopted at Birth and
     Deportable at 30, THE NEW YORK TIMES (July 7, 2020) (available at:
21   https://www.nytimes.com/2020/07/07/us/immigrants-adoption-ice.html).
             7
22                   See Senate Bill 3490 (available at: https://www.congress.gov/bill/116th-
     congress/senate-bill/3490/text?r=5&s=1).
23           8
                     Jeff Landfield, Bob Penney’s Grandson, Clark Penney, Awarded Major Sole
     Source Contract from State of Alaska, THE ALASKA LANDMINE (May 7, 2019) (available at:
24   https://alaskalandmine.com/landmines/bob-penneys-grandson-clark-penney-awarded-major-
     sole-source-contract-from-state-of-alaska/); see also Jeff Landfield, AIDEA Document Shows
25   Governor Dunleavy Requested Clark Penney Sole Source Contract, THE ALASKA LANDMINE
     (Feb. 13, 2020) (available at: https://alaskalandmine.com/landmines/aidea-document-shows-
26   governor-dunleavy-requested-clark-penney-sole-source-contract/).

     AMENDED COMPLAINT                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 8 OF 13                              Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 20 Filed 01/04/21 Page 8 of 13
 1           30.     Alaskan journalists invited by the Governor’s office to gubernatorial
 2
     press briefings have forwarded the information to Landfield so that he knows the press
 3
     briefings are occurring and he can try to attend.
 4

 5           31.     Because of recent reductions in print journalism, these press briefings are

 6   sparsely attended and there has never been a gubernatorial press briefing where there
 7
     were not enough seats or space for attendees. There is more than enough space in state
 8
     government facilities in Juneau and Anchorage for Landfield to attend gubernatorial
 9

10   press briefings.

11           32.     Defendants have not provided Landfield with a reason or explanation for
12
     not inviting him to attend gubernatorial press briefings.
13
             33.     On information and belief, Defendants have refused to invite Landfield
14

15   to attend gubernatorial press briefings because they dislike the viewpoints of Landfield

16   and The Alaska Landmine.
17
                                         COUNT I
18          Violation of Free Speech Clauses of the U.S. and Alaska Constitutions
19           34.     All preceding paragraphs are incorporated herein.
20
             35.     Defendants’ refusal to recognize Landfield and The Alaska Landmine as
21
     credentialed members of the media and Defendants’ refusal to treat Landfield and The
22

23   Alaska Landmine equally to other credentialed members of the media by inviting them
24   to and allowing them to attend gubernatorial press briefings violates the First
25
     Amendment of the U.S. Constitution and Article I, Section 5 of the Alaska Constitution.
26

     AMENDED COMPLAINT                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 9 OF 13                              Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 20 Filed 01/04/21 Page 9 of 13
 1            36.    Absent invitations to and attendance at gubernatorial press briefings,
 2
     Landfield cannot adequately cover Governor Dunleavy’s administration.
 3
              37.    Governor Dunleavy’s office has never provided a reason why it refuses
 4

 5   to recognize Landfield and The Alaska Landmine as credentialed members of the

 6   media.
 7
              38.    As a result of Defendants’ actions, Plaintiffs have suffered and continue
 8
     to suffer irreparable harm.
 9

10                                       COUNT II
            Violation of Due Process Clauses of the U.S. and Alaska Constitutions
11
              39.    All preceding paragraphs are incorporated herein.
12

13            40.    Defendants’ refusal to recognize Landfield and The Alaska Landmine as
14   credentialed members of the media and Defendants’ refusal to treat Landfield and The
15
     Alaska Landmine equally to other credential members of the media by inviting them to
16
     and allowing them to attend gubernatorial press briefings violates the Fifth Amendment
17

18   of the U.S. Constitution and Article I, Section 7 of the Alaska Constitution.
19            41.    Plaintiffs have a protected liberty and property interests in Landfield’s
20
     press credentials. The credentials allow Landfield to access press areas of the State
21
     Capital Building and allow him to effectively report back to his readers. Absent his
22

23   credentials and Defendants’ recognition of those credentials, Landfield cannot
24   effectively and accurately report on the actions and statements of Governor Dunleavy.
25

26

     AMENDED COMPLAINT                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 10 OF 13                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 20 Filed 01/04/21 Page 10 of 13
 1             42.   Landfield received no direct notice from Governor Dunleavy or his staff
 2
     as to why the Governor and staff were not recognizing him as a credential member of
 3
     the media.
 4

 5             43.   Defendants have provided no written explanation, nor any explanation at

 6   all, before refusing to recognize Landfield’s press credentials.
 7
               44.   As a result of Defendants’ actions, Plaintiffs have suffered and continue
 8
     to suffer irreparable harm.
 9

10                                      COUNT III
         Violation of Equal Protection Clauses of the U.S. and Alaska Constitutions
11
               45.   All preceding paragraphs are incorporated herein.
12

13             46.   The equal protection clauses of the U.S. and Alaska constitutions require
14   that a state government grant equal treatment to its citizens and not discriminate
15
     amongst them, especially in respect of their fundamental rights. In this context, it
16
     requires that all similarly-situated journalists have equal access to gubernatorial press
17

18   events.
19             47.   Defendants’ targeted exclusion of Plaintiffs from equal access to
20
     gubernatorial press events denies Plaintiffs equal protection of the laws to which they
21
     are entitled.
22

23                                       PRAYER FOR RELIEF
24             WHEREFORE, Plaintiffs respectfully request that the Court grant the following
25
     relief:
26

     AMENDED COMPLAINT                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 11 OF 13                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 20 Filed 01/04/21 Page 11 of 13
 1           1.      An injunction directing Defendants to recognize that Landfield, as a
 2
     credentialed member of the press who has been issued press credentials by the Alaska
 3
     Legislature, must receive the same invitation at the same time as other members of the
 4

 5   credentialed press to attend gubernatorial press briefings;

 6           2.      A declaration that Defendants’ actions violate the free speech and due
 7
     process clauses of the Alaska and U.S. constitutions;
 8
             3.      An award of costs and attorneys’ fees pursuant to AS 09.60.010;
 9

10           4.      An award of costs and attorneys’ fees under 42 U.S.C. § 1988; and

11           5.      Any other remedy this Court deems just.
12
             DATED at Anchorage, Alaska, this 4th day of January, 2021.
13
                                              SCHWABE, WILLIAMSON & WYATT, P.C.
14                                            Attorneys for Plaintiffs
15
                                              By:      /s/Matthew Singer
16                                                     Matthew Singer
                                                       Alaska Bar No. 9911072
17
                                                       Email: msinger@schwabe.com
18
                                              By:      /s/Lee C. Baxter
19                                                     Lee C. Baxter
20                                                     Alaska Bar No. 1510085
                                                       Email: lbaxter@schwabe.com
21                                                     420 L Street, Suite 400
                                                       Anchorage, AK 99501
22
                                                       Telephone: (907) 339-7125
23                                                     Facsimile: (503) 796-2900
24

25

26

     AMENDED COMPLAINT                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 12 OF 13                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 20 Filed 01/04/21 Page 12 of 13
 1                                      CERTIFICATE OF SERVICE
 2           I hereby certify that on January 4, 2021, a true and correct copy of the foregoing
 3   document was served via the Court’s CM/ECF electronic service on the following counsel of
     record:
 4
                     Lael A. Harrison
 5                   Assistant Attorney General
                     Alaska Department of Law
 6
                     Email: lael.harrison@alaska.gov
 7

 8                                            /s/Matthew Singer

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     AMENDED COMPLAINT                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 13 OF 13                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 20 Filed 01/04/21 Page 13 of 13
